DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2019 and 4/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,201,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recite the limitations of a negative pressure wound treatment apparatus, comprising: a wound dressing configured to be positioned over a wound site, the wound dressing comprising: a contact layer comprising a plurality of perforations .
With respect to claim 23 of instant application, all of limitations are found in claim 8 of patent ‘644.
With respect to claims 24-25 of instant application, all of limitations are found in claim 2 of patent ‘644; since cover is transparent it is obviously viewed from the top and obviously indicate a remaining capacity of the absorbent layer.
With respect to claim 26 of instant application, all of limitations are found in claims 7 and 9 of patent ‘644.
With respect to claim 28 of instant application, all of limitations are found in claim 2 of patent ‘644.
With respect to claim 29 of instant application, all of limitations are found in claim 4 of patent ‘644.
With respect to claim 30 of instant application, all of limitations are found in claim 5 of patent ‘644.

With respect to claim 32 of instant application, all of limitations are found in claim 3 of patent ‘644.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weston (2005/0261642) discloses flexible reduced pressure treatment appliance. Shalak et al. (6,607,495) discloses apparatus for fluid transport and related method thereof. Patel et al. (2007/0055209) discloses self-contained wound dressing apparatus having pump. Bene et al. (2005/0119737) discloses ocular implant and methods for making and using same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TARLA R PATEL/Primary Examiner, Art Unit 3786